Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


3. 	Claims 1 – 4 and 6 - 9 are provisionally rejected on the ground of non-statutory double patenting over claims 1 – 2, 6 – 7, and 9 - 10 of Patent Number US 10420121 B2

Regarding claim 1, 10420121 discloses the features comprising:
a method implemented by an access point (AP) in a wireless local area network (WLAN), the method comprising: generating a physical layer protocol data unit (PPDU) that includes a plurality of aggregated media access control protocol data units (A-MPDUs), wherein each of the plurality of A-MPDUs includes a trigger frame for scheduling an uplink transmission; setting each of one or more subfields in a common information field of the trigger frame in one of the plurality of A-MPDUs in the PPDU to the same values as corresponding subfields in common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs; and transmitting the PPDU through a wireless medium [10420121: see claim 1]

Regarding claim 2, 10420121 discloses the features comprising:
the method of claim 1, wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs include a guard interval and long training (GI/LTF) subfield to indicate a guard interval and long training field for the uplink transmission [10420121: see claim 1].

Regarding claim 3, 10420121 discloses the features comprising:
the method of claim 2, the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs further include a length subfield to indicate a length for the uplink transmission, a bandwidth subfield to indicate a bandwidth for the uplink transmission, a spatial reuse subfield to indicate whether spatial reuse is permitted for the uplink transmission, and a signaling reserved subfield to indicate settings for reserved bits for the uplink transmission [10420121: see claim 5].

Regarding claim 4, 10420121 discloses the features comprising:
the method of claim 3, wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs further include a multi-user multiple-input multiple-output long training field (MU MIMO LTF) mode subfield to indicate a MU MIMO LTF for the uplink transmission, a number of long training field (LTF) subfield to indicate a number of high efficiency LTF symbols for the uplink transmission, a space-time block coding (STBC) subfield to indicate a status of STBC encoding for the uplink transmission, a low-density parity check (LDPC) extra symbol subfield to indicate a status of LDPC extra symbol for the uplink transmission, an AP transmission power subfield to indicate an amount of power to be used for transmitting the uplink transmission, and a packet extension subfield to indicate a packet extension duration for the uplink transmission [10420121: see claims 6 and 7].
. 
Regarding claim 6, 10420121 discloses the features comprising:
the method of claim 1, wherein the common information field of the trigger frame in the one of the plurality of A-MPDUs is used to carry information regarding an uplink multi-user PPDU to be transmitted in the uplink transmission that is common to all stations (STAs) that are solicited to participate in the uplink transmission [10420121: see claims 1 and 2]. 
Regarding claim 7, 10420121 discloses the features comprising:
the method of claim 6, wherein the trigger frame in the one of the plurality of A-MPDUs includes a plurality of per-user information fields, wherein each of the plurality of per-user information fields is used to carry information regarding the uplink multi-user PPDU that is specific to a particular station STA from the STAs that are solicited to participate in the uplink transmission [10420121: see claims 1 and 2]. 

Regarding claim 8, 10420121 discloses the features comprising:
the method of claim 1, further comprising: 
generating a media access control protocol data unit (MPDU) to be included in the PPDU,
wherein the MPDU specifies a group address as a receiver address to indicate that the MPDU is addressed to a group of stations (STAs) referenced by the group address; and 
excluding a high efficiency control unicast trigger frame (HEC-UTR) subfield, which would carry information for scheduling an uplink transmission, from the MPDU because the MPDU specifies the group address as the receiver address [10420121: see claim 9]. 

Regarding claim 9, 10420121 discloses the features comprising:
the method of claim 8, wherein the MPDU includes a high efficiency aggregated control (HE A-Control) field, wherein the HE A-Control field includes one or more of: (1) an operating mode indication subfield that carries information regarding a change in receiver operation, (2) quality of service control subfield that carries information for requesting or providing a buffer status report, (3) power control subfield that carries information for requesting or confirming a power adjustment, and (4) channel quality information control subfield that carries information regarding channel quality, including a recommend number of spatial streams and a recommended modulation and coding scheme [10420121: see claim 10]. 

4. 	Claims 10 - 13 are provisionally rejected on the ground of non-statutory double patenting over claims 12 - 13 and 16 - 19 of Patent Number US 10420121 B2

	Regarding claim 10, 10420121 discloses the features comprising:
a method implemented by an access point (AP) in a wireless local area network (WLAN), the method comprising: 
generating a physical layer protocol data unit (PPDU) that includes a plurality of aggregated media access control protocol data units (A-MPDUs), wherein a first A-MPDU of the plurality of A-MPDUs includes a trigger frame for scheduling an uplink transmission and a second A-MPDU of the plurality of A-MPDUs includes a frame that includes a high efficiency control unicast trigger frame (HEC-UTR) subfield [10420121: see claims 12 – 13, 16 – 18, and 20]; 
setting a length subfield in a common information field of the trigger frame in the first A-MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU in response to a determination that the PPDU includes the HEC-UTR subfield [10420121: see claim 20]; 
setting a downlink transmission power subfield in the common information field of the trigger frame in the first A-MPDU to the same value as a corresponding subfield in the HEC-UTR subfield in the frame in the second A-MPDU [10420121: see claim 20]; and 
transmitting the PPDU through a wireless medium [10420121: see claims 12 – 13, 16 – 18, and 20]. 

Regarding claim 11, 10420121 discloses the features comprising:
the method of claim 10, further comprising: setting a multi-user multiple-input-multiple-output long training mode subfield in the common information field of the trigger frame in the first A-MPDU to indicate use of a single stream of pilot tones for the uplink transmission [10420121: see claims 12 – 13 and 16 - 19]; 
setting a space time block coding (STBC) subfield in the common information field of the trigger frame in the first A-MPDU to indicate that STBC is not to be utilized for the uplink transmission [10420121: see claims 12 – 13 and 16 - 19]; 
setting a number of high-efficiency long training field (LTF) symbols subfield in the common information field of the trigger frame in the first A-MPDU to indicate that a single LTF symbol is to be used in the uplink transmission [10420121: see claims 12 – 13 and 16 - 19]; 
setting a spatial reuse subfield in the common information field of the trigger frame in the first A-MPDU to indicate that spatial reuse is to be disallowed in the uplink transmission [10420121: see claims 12 – 13 and 16 - 19]; and 
setting a guard interval and LTF type subfield in the common information field of the trigger frame in the first A-MPDU based on a guard interval and LTF type used by the PPDU [10420121: see claims 12 – 13 and 16 - 19]. 

Regarding claim 12, 10420121 discloses the features comprising:
the method of claim 11, wherein the guard interval and LTF type subfield in the common information field of the trigger frame in the first A-MPDU is set to indicate use of 4.times.LTF sequence and a 3.2 µs cyclic prefix in the uplink transmission if the PPDU uses a 4.times.LTF sequence and a 3.2 µs cyclic prefix or when the PPDU uses a 2.times.LTF sequence and a 1.6 µs cyclic prefix [10420121: see claims 12 – 13 and 16 - 19]. 

Regarding claim 13, 10420121 discloses the features comprising:
the method of claim 11, wherein the guard interval and LTF type subfield in the common information field of the trigger frame in the first A-MPDU is set to indicate use of 2.times.LTF sequence and a 1.6 µs cyclic prefix in the uplink transmission when the PPDU does not use a 4.times.LTF sequence and a 3.2 µs cyclic prefix or a 2.times.LTF sequence and a 1.6 µs cyclic prefix [10420121: see claims 12 – 13 and 16 - 19]. 

5. 	Claims 14 - 19 are provisionally rejected on the ground of non-statutory double patenting over claims 12 - 13 and 15 - 19 of Patent Number US 10420121 B2

Regarding claim 14, 10420121 discloses the features comprising:
a method implemented by an access point (AP) in a wireless local area network (WLAN), the method comprising:
 generating an aggregated media access control protocol data unit (A-MPDU) according to a set of rules [10420121: see claims 12 and 13], 
wherein the set of rules includes a first rule that multiple trigger frames included in the A-MPDU shall carry identical scheduling information; and transmitting the A-MPDU through a wireless medium [10420121: see claims 12 and 13]. 

Regarding claim 15, 10420121 discloses the features comprising:
the method of claim 14, wherein the identical scheduling information includes length information, bandwidth information, guard interval information, spatial reuse information, and signaling reserve information [10420121: see claim 14]. 
Regarding claim 16, 10420121 discloses the features comprising:
the method of claim 14, wherein the set of rules further includes a second rule that the A-MPDU shall not include both a trigger frame carrying information for scheduling an uplink transmission in a payload portion of the trigger frame and a frame that includes a high efficiency control unicast trigger frame (HEC-UTR) subfield carrying information for scheduling an uplink transmission, wherein the HEC-UTR subfield is included in a media access control (MAC) header of the frame [10420121: see claim 12]. 

Regarding claim 17, 10420121 discloses the features comprising:
the method of claim 14, wherein the set of rules further includes a second rule that a trigger type field and a trigger type-dependent field shall be distinct between trigger frames in different A-MPDUs [10420121: see claim 15]. 

Regarding claim 18, 10420121 discloses the features comprising:
the method of claim 14, wherein the set of rules includes a second rule that a media access control protocol data unit (MPDU) in the A-MPDU shall not be addressed to a group address when the MPDU includes a high efficiency control unicast trigger frame (HEC-UTR) subfield [10420121: see claim 16]. 

Regarding claim 19, 10420121 discloses the features comprising:
the method of claim 14, wherein the A-MPDU includes a plurality of trigger frames, wherein each of the plurality of trigger frames includes a common information field and a plurality of per-user information fields, wherein the common information field is used to carry information regarding an uplink multi-user physical layer protocol data unit (PPDU) to be transmitted in an uplink transmission that is common to all stations (STAs) that are solicited to participate in the uplink transmission, and wherein each of the plurality of per-user information fields is used to carry information regarding the uplink multi-user PPDU that is specific to a particular station STA from the STAs that are solicited to participate in the uplink transmission [10420121: see claims 17and 18]. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 - 3 and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHERIAN et al. (US 2016/0330007 A1 incorporating US Provisional Application Number 62/157921) in view of CHUN et al. (US 2017/0279864 A1).

	a method implemented by an access point (AP) in a wireless local area network (WLAN), the method comprising: 
generating a physical layer protocol data unit (PPDU) that includes a plurality of aggregated media access control protocol data units (A-MPDUs) [CHERIAN: see Figure 6 and sections 0071 – 0073; access point 110 generates and transmits a downlink multi-user (MU) PPDU to a plurality of terminals; the PPDU may include plurality A-MPDUs (e.g. 613-a 613-b, and 613-c). Each A-MPDU includes one or more MPDUs and each A-MPDU may include a trigger frame (section 0073)] [Stacey: see section 0024, section 0069; Figure 10 and section 0073 & Figure 12 and sections 0074, lines 1 – 11; see also Figure 9 and section 0072], 
wherein each of the plurality of A-MPDUs includes a trigger frame for scheduling an uplink transmission [CHERIAN: see Figure 6 and sections 0071 – 0073 & Figure 4 and sections 0055 - 0056; access point 110 generates and transmits a downlink multi-user (MU) PPDU to a plurality of terminals; the PPDU may include plurality A-MPDUs (e.g. 613-a 613-b, and 613-c). Each A-MPDU includes one or more MPDUs and each A-MPDU may include a trigger frame (section 0073). The trigger message may include uplink parameters that inform each of the user terminals of the spatial streams/(O)FDMA channels, the duration, and power to use to transmit uplink PPDU to the access point (section 0056)]; 
transmitting the PPDU through a wireless medium [CHERIAN: see Figure 6 and sections 0071 – 0073; access point 110 generates and transmits a downlink multi-user 

However, CHERIAN does not explicitly disclose the features comprising:
setting each of one or more subfields in a common information field of the trigger frame in one of the plurality of A-MPDUs in the PPDU to the same values as corresponding subfields in common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs

CHUN-864 discloses a method and apparatus for uplink multi-user transmission comprising the features:
setting each of one or more subfields in a common information field of the trigger frame in one of the plurality of A-MPDUs in the PPDU to the same values as corresponding subfields in common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs [CHUN-864: see Figures 26 - 29 and sections 0495 – 0497 & Figure 31 and sections 0541 – 0550; see also sections 0156 – 0157 & section 0017; common control information may be transmitted in the HT/HE-SIG-A field].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHERIAN by incorporating techniques of CHUN-864 in order to provide a more robust system that allows efficiently utilizing DL/UL MU resource [CHUN-864: see sections 0011 - 0013].


the method of claim 1, wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs include a guard interval and long training (GI/LTF) subfield to indicate a guard interval and long training field for the uplink transmission. 
CHUN-864 discloses a method and apparatus for uplink multi-user transmission comprising the features:
the method of claim 1, wherein the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs include a guard interval and long training (GI/LTF) subfield to indicate a guard interval and long training field for the uplink transmission [CHUN-864: see Figures 26 - 29 and sections 0495 – 0497 & Figure 31 and sections 0541 – 0550; see also sections 0156 – 0157 & section 0017; common control information may be transmitted in the HT/HE-SIG-A field].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHERIAN by incorporating techniques of CHUN-864 in order to provide a more robust system that allows efficiently utilizing DL/UL MU resource [CHUN-864: see sections 0011 - 0013].

the method of claim 2, the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs further include a length subfield to indicate a length for the uplink transmission, a bandwidth subfield to indicate a bandwidth for the uplink transmission, a spatial reuse subfield to indicate whether spatial reuse is permitted for the uplink transmission, and a signaling reserved subfield to indicate settings for reserved bits for the uplink transmission. 
CHUN-864 discloses a method and apparatus for uplink multi-user transmission comprising the features:
the method of claim 2, the one or more subfields in the common information field of the trigger frame in the one of the plurality of A-MPDUs in the PPDU that are set to the same values as corresponding subfields in the common information fields of the trigger frames in each of the other A-MPDUs of the plurality of A-MPDUs further include a length subfield to indicate a length for the uplink transmission, a bandwidth subfield to indicate a bandwidth for the uplink transmission, a spatial reuse subfield to indicate whether spatial reuse is permitted for the uplink transmission, and a signaling reserved subfield to indicate settings for reserved bits for the uplink transmission [CHUN-864: see Figures 26 - 29 and sections 0495 – 0497 & Figure 31 and sections 0541 – 0550; see also sections 0156 – 0157 & section 0017; common control information may be transmitted in the HT/HE-SIG-A field].


 
	Regarding claim 6, CHERIAN discloses all claimed limitations above. However, CHERIAN does not explicitly disclose the features comprising:
	the method of claim 1, wherein the common information field of the trigger frame in the one of the plurality of A-MPDUs is used to carry information regarding an uplink multi-user PPDU to be transmitted in the uplink transmission that is common to all stations (STAs) that are solicited to participate in the uplink transmission. 
CHUN-864 discloses a method and apparatus for uplink multi-user transmission comprising the features:
the method of claim 1, wherein the common information field of the trigger frame in the one of the plurality of A-MPDUs is used to carry information regarding an uplink multi-user PPDU to be transmitted in the uplink transmission that is common to all stations (STAs) that are solicited to participate in the uplink transmission [CHUN-864: see Figures 26 - 29 and sections 0495 – 0497 & Figure 31 and sections 0541 – 0550; see also sections 0156 – 0157 & section 0017; common control information may be transmitted in the HT/HE-SIG-A field].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHERIAN by incorporating 

Regarding claim 7, CHERIAN discloses all claimed limitations above. However, CHERIAN does not explicitly disclose the features comprising:
	the method of claim 6, wherein the trigger frame in the one of the plurality of A-MPDUs includes a plurality of per-user information fields, wherein each of the plurality of per-user information fields is used to carry information regarding the uplink multi-user PPDU that is specific to a particular station STA from the STAs that are solicited to participate in the uplink transmission. 
CHUN-864 discloses a method and apparatus for uplink multi-user transmission comprising the features:
the method of claim 6, wherein the trigger frame in the one of the plurality of A-MPDUs includes a plurality of per-user information fields, wherein each of the plurality of per-user information fields is used to carry information regarding the uplink multi-user PPDU that is specific to a particular station STA from the STAs that are solicited to participate in the uplink transmission [CHUN-864: see Figures 26 - 29 and sections 0495 – 0497 & Figure 31 and sections 0541 – 0550; see also sections 0156 – 0169 & section 0017; VHT-SIG-B field includes dedicated control information].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHERIAN by incorporating techniques of CHUN-864 in order to provide a more robust system that allows efficiently utilizing DL/UL MU resource [CHUN-864: see sections 0011 - 0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473